Name: Commission Implementing Regulation (EU) NoÃ 506/2012 of 14Ã June 2012 entering a name in the register of protected designations of origin and protected geographical indications (KraÃ ¡ki prÃ ¡ut (PGI))
 Type: Implementing Regulation
 Subject Matter: marketing;  animal product;  Europe;  foodstuff;  consumption
 Date Published: nan

 15.6.2012 EN Official Journal of the European Union L 154/20 COMMISSION IMPLEMENTING REGULATION (EU) No 506/2012 of 14 June 2012 entering a name in the register of protected designations of origin and protected geographical indications (KraÃ ¡ki prÃ ¡ut (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, Slovenias application to register the name KraÃ ¡ki prÃ ¡ut was published in the Official Journal of the European Union (2). (2) Pursuant to Article 7 of Regulation (EC) No 510/2006, a statement of objection was sent to the Commission by Italy on 29 March 2010, substantiated under Article 7(3)(a) and (c) of Regulation (EC) No 510/2006. In its letter dated 14 June 2010, the Commission invited the interested parties to hold appropriate consultations. (3) An agreement, notified to the Commission on 9 November 2010, was reached between Slovenia and Italy within six months, containing amendments to the initial specification, specifically the removal of the reference to the village of Ã tanjel. (4) This removal affects the defined geographical area and cannot therefore be regarded as a minor change. (5) In accordance with the second subparagraph of Article 7(5) of Regulation (EC) No 510/2006, the Commission should once again perform the examination referred to in Article 6(1) of that Regulation. (6) The application for the registration of the name KraÃ ¡ki prÃ ¡ut, amended following the agreement between Slovenia and Italy, was therefore republished in the Official Journal of the European Union (3). (7) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 235, 30.9.2009, p. 32. (3) OJ C 284, 28.9.2011, p. 25. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) SLOVENIA KraÃ ¡ki prÃ ¡ut (PGI)